                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

PATRICIA BALL                                                      CIVIL ACTION

VERSUS                                                             NO. 18-4750

NANCY A. BERRYHILL, ACTING                                         SECTION “H” (2)
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION


                                       ORDER

        The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and finding that as of this date plaintiff

has filed no objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Magistrate Judge’s Report and Recommendation and adopts it as its opinion.

Accordingly, IT IS ORDERED that plaintiff’s complaint is REMANDED to the Social

Security Administration with instructions to vacate the Commissioner’s decision and

conduct further proceedings consistent with the Magistrate Judge’s Report and

Recommendation.

                                     New Orleans, Louisiana, this 10th day of May, 2019.



                                           ________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE
